UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


VICTOR LEJI,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 16-0105-BAH
                                              )
UNITED STATES DEPARTMENT OF                   )
HOMELAND SECURITY et al.,                     )
                                              )
               Defendants.                    )


                                    MEMORANDUM OPINION

       The plaintiff, Victor Leji, alleges that for more than fifteen years, the United States

government has “falsely accused” him of being “a terrorist,” defamed his name, and monitored,

bullied, harassed, and tracked him “like a criminal[,] blocking me from jobs.” Compl., ECF No. 1-

1 p. 3. As a result, the plaintiff allegedly has lost more than $300,000 in wages, accumulated

debt that includes $40,000 in child support, and is homeless. Id.

       The United States, having removed the plaintiff’s complaint from the Superior Court of

the District of Columbia, moves to dismiss under Federal Rule of Civil Procedure 12(b)(1) for

lack of subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim upon which

relief can be granted. In addition, the United States moves under 28 U.S.C. § 1915(e)(2)(B)(i) to

dismiss the complaint as frivolous. See Def. United States’ Mot. to Dismiss, ECF No. 5. For the

following reasons, the motion will be granted.

       The instant complaint presents the same “fanciful allegations” that this Court previously

reviewed under § 1915(e) and found to be frivolous. Leji v. Dep't of Homeland Sec., No. 15-cv-

00387, 2015 WL 1299361, at *1 (D.D.C. Mar. 17, 2015). This court cannot exercise subject

matter jurisdiction over a frivolous complaint. Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)
                                                1
(“Over the years, this Court has repeatedly held that the federal courts are without power to

entertain claims otherwise within their jurisdiction if they are ‘so attenuated and unsubstantial

as to be absolutely devoid of merit.’”) (quoting Newburyport Water Co. v. Newburyport, 193
U.S. 561, 579 (1904)). See Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009) (examining

cases dismissed “for patent insubstantiality,” including where the plaintiff allegedly “was

subjected to a campaign of surveillance and harassment deriving from uncertain origins”). In

addition, the plaintiff’s claim for money damages is barred under the doctrine of sovereign

immunity because there is no indication that he has exhausted his administrative remedies

under the Federal Tort Claims Act (“FTCA”). See Leji, 2015 WL 1299361, at *2. And the FTCA’s

exhaustion requirement “is jurisdictional.” Id. (citing Abdurrahman v. Engstrom, 168 Fed. Appx.

445, 445 (D.C. Cir. 2005) (per curiam); Simpkins v. District of Columbia Gov't, 108 F.3d 366, 371

(D.C. Cir. 2007)). Accordingly, the United States’ motion to dismiss under Rule 12(b)(1) is

granted. 1




                                                      /s/   Beryl A. Howell
                                                            CHIEF JUDGE
DATE: July 13, 2016




1   A separate Order accompanies this Memorandum Opinion.


                                                2